Citation Nr: 0534363	
Decision Date: 12/20/05    Archive Date: 12/30/05

DOCKET NO.  02-08 103	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois



THE ISSUE

Entitlement to service connection for dysplasia of the 
cervix.  



ATTORNEY FOR THE BOARD

A. Cryan, Associate Counsel





REMAND

The veteran served on active duty from May 1996 to May 2000.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2000 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Chicago, Illinois.

The veteran requested that she be afforded a hearing at the 
RO at the time she filed her substantive appeal in May 2002.  
The veteran agreed to appear at a video conference hearing.  
The veteran submitted a statement in September 2002 in which 
she asked to withdraw her request for a travel board hearing.  
By December 2002 correspondence, the Board requested 
clarification as to whether the veteran still desired a 
hearing.  The veteran responded in the same month and 
confirmed that she wanted a video conference hearing at the 
St. Louis RO.

The veteran's case was remanded by the Board in January 2003 
for the scheduling of a video conference hearing.  In May 
2003, the veteran was notified that a video conference was 
scheduled for a date in July 2003.  The veteran failed to 
appear for the hearing.  

In July 2003, the veteran filed a motion pursuant to 
38 C.F.R. § 20.702(c)(2) (2003) and requested that the 
hearing be rescheduled because her representative had not had 
an opportunity to review her claims file.  The motion was 
granted by the Board in August 2003.  The Board remanded the 
veteran's case in October 2003 so that the veteran's 
representative could review the claims file and so that the 
RO could reschedule a video conference hearing.  

In June 2004, the veteran was informed that she was scheduled 
for a video conference hearing at the RO in Chicago for a 
date in July 2004.  The veteran failed to appear.  

The veteran's case was remanded by the Board again in August 
2004.  The Board noted that the veteran's records had been 
filed under two different last names and that she had a then-
recent change of address.  The Board concluded that the 
veteran likely had not received notice of the hearing and 
consequently remanded for the scheduling of another hearing.  
The Board also remanded so that a power of attorney could be 
executed with respect to a service organization that had 
acted on the veteran's behalf.  

In October 2005, the veteran was notified at an address in 
Illinois that she was scheduled for a video conference 
hearing at the St. Louis RO for a date in November 2005.  The 
veteran contacted the RO several days prior to the scheduled 
hearing.  She noted that she had moved to South Carolina and 
consequently could not appear in St. Louis.  She requested 
that a video conference hearing be scheduled with 
representation.  She included a new telephone number and the 
envelope included an address for the veteran in South 
Carolina.  

Although VA has been several years trying to get the veteran 
set up for a hearing, because of the veteran's move and her 
expressed desire to wait for a hearing in Columbia, South 
Carolina, the Board will remand one more time.  The veteran's 
file should consequently be sent to the Columbia RO and a 
hearing should be scheduled.  The veteran should be given the 
opportunity to obtain representation prior to the hearing.  
Accordingly, the veteran's case is REMANDED to the RO for the 
following actions:

The veteran's file should be 
transferred to the Columbia, South 
Carolina RO.  Thereafter, the 
veteran should be afforded 
opportunity to appoint a 
representative.  A hearing should be 
scheduled before a member of the 
Board at the Columbia RO either 
personally or by way of video 
conference techniques, whichever is 
first available.  The RO should 
provide the veteran notice of the 
hearing at her South Carolina 
address.  The veteran and her 
representative should be given 
opportunity to prepare for the 
hearing.  

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2005).
 
 
 
 

